Citation Nr: 0710855	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disability.  The appellant filed a notice of 
disagreement (NOD) in March 2002 and the RO issued a 
statement of the case (SOC) in January 2003. The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2003.

In March 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; A transcript of that hearing is of record.

In May 2005, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  After accomplishing 
further development, the RO continued the denial of the 
service connection claim (as reflected in a September 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  It is not shown that the appellant had an acquired 
psychiatric disability during her period of ACDUTRA.

3.  An acquired psychiatric disability was first manifested 
many years post service, and there is no competent and 
persuasive medical evidence of a medical relationship between 
that disability and the appellant's ACDUTRA.

CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability are not met.   38 U.S.C.A. §§ 101 
(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).


In rating cases, VCAA notice should include the criteria for 
all higher ratings, as well as information pertaining to the 
assignment of disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO, to include via the AMC).  
Id; Pelegrini, 18 Vet. App. at 119.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in July 2001 and September 2005 letters, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for an acquired psychiatric 
disability, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunities to respond to the aforementioned letters, the 
September 2005 SSOC reflects readjudication of the claim 
after issuance of the notice described above.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006); see also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  

The Board also notes that a March 2006 RO letter informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The Board finds that the timing of this 
notice letter-after the initial rating action on appeal and 
subsequent readjudications of the claim-is not prejudicial 
to the appellant.  As the claim for service connection is 
being denied, no disability rating or effective date is being 
assigned; hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the appellant's 
service medical and personnel records as well as post-service 
VA medical records from pertinent facilities, to include the 
West Haven VA Medical Center (VAMC).  The Board notes that 
there are no outstanding existing records to obtain or 
further development needed.

The appellant's claims file contains evidence that she 
receives the Social Security Administration (SSA).  In 
September and November 2005, the RO contacted SSA in order to 
obtain copies of all medical records used for any decision 
concerning the appellant's entitlement to benefits.  However, 
SSA subsequently notified the RO that the request for records 
from SSA could not be fulfilled, as SSA was not able to 
locate the file after an exhaustive and comprehensive search.  

Moreover, in multiple statements, the appellant's 
representative has requested that the appellant be scheduled 
for a VA examination to evaluate her claimed psychiatric 
disability.  The Board emphasizes, however, that the claim is 
one for service connection.  In this case, there is no 
evidence of record, other than the appellant's statements, 
which establishes that she suffered from a psychiatric 
disability during service or that indicates her claimed 
psychiatric disability may be associated with service.  As a 
prima facie case for service connection for psychiatric 
disability has been presented, the Board finds that a VA 
examination to obtain a medical opinion in connection with 
the claims is  not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The appellant contends that she currently suffers from an 
acquired psychiatric disorder that was either incurred during 
or aggravated by a period of ACDUTRA.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  See 38 U.S.C.A. § 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.  When a claim is based on a period 
of ACDUTRA, there must be evidence that the appellant died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(22)-(24) (2002); Mercado- 
Martinez, 11 Vet. App. 415 (1998).

Presumptive periods do not apply to ACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease)for 
the appellant's period of ACDUTRA is not appropriate.

Considering the claim for service connection for an acquired 
psychiatric disorder in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.  

On an April 1979 reserve service medical history 
questionnaire, the appellant indicated that she had seen a 
psychologist for a one time consultation concerning family 
problems in 1970.  The examiner made a notation of 
situational stress difficulty 9 years ago with psychologist 
treatment on the April 1979 medical history form.  However, 
service medical records, including an April 1979 reserve 
service examination report, are silent as to complaints, 
findings, or diagnosis of any psychiatric disability.  While 
the appellant testified during March 2005 hearing that she 
had two psychiatric hospitalizations during service, service 
clinical records from Fort Lee associated with the record are 
also silent as to complaints, findings, or diagnosis of any 
psychiatric disability.

Post-service VA treatment notes dated from 1995 to 2005 
reflect treatment for an array of psychiatric symptoms and 
diagnoses including rule out dementia, rule out bipolar 
disorder, history of bipolar disorder, rule out adjustment 
disorder, rule out PTSD, rule out personality disorder, 
possibly attention deficient hyperactivity disorder, rule out 
anxiety disorder, alcohol abuse, and schizoaffective 
disorder.  A February 1995 VA treatment record showed 
complaints emotional problems after the recent death of a 
family member and noted that the appellant appeared very 
anxious.  VA neuropsychiatric testing reports dated in June 
and July 1995 show findings of low self efficacy, variable 
mood, memory loss, and low frustration tolerance. 

VA treatment records dated from July to November 1999 list 
psychiatric symptoms including agitation, loneliness, 
paranoid delusional concerns, some sleep disturbance, and 
passive suicidal ideation without plan or intent.  In a 
January 2000 VA neuropsychiatric evaluation report, the 
examiner noted the appellant's long psychiatric history 
starting at 25 years old, when her husband reported shot her.  
It was further indicated that the appellant had presented 
multiple times for outpatient treatment but had been 
noncompliant with medications and appointments.  The examiner 
listed an assessment of bipolar disorder with psychotic 
features as well as R/O paranoid schizophrenia.  Additional 
VA treatment notes dated in July 2001, October 2001, August 
2002, and September 2002 show assessments of schizoaffective 
disorder with episodes of labile mood, paranoid ideation, and 
mild affective under modulation as well as bipolar illness 
with fairly poor treatment compliance.  Multiple diagnoses of 
schizoaffective disorder, at or below clinical baseline with 
histrionic and hypomanic character style, are listed in VA 
treatment notes dated between December 2002 and June 2005.  

The Board finds that the record does not provide a basis for 
establishing service connection for an acquired psychiatric 
disability.  As noted above, the appellant has been diagnosed 
with a current psychiatric disability.  However, service 
medical records do not show that the appellant was treated 
for or diagnosed with an acquired psychiatric disability 
during ACDUTRA.  While the April 1979 reserve service medical 
history questionnaire noted an isolated treatment for 
situational stress that occurred 9 years before service, the 
evidence of record does not show that the appellant had an 
acquired psychiatric disability during ACDUTRA.  Further, 
post-service VA records first show treatment for psychiatric 
disability symptomatology in 1995-many years after the 
appellant's discharge from ACDUTRA in March 1980.  The fact 
that an acquired psychiatric disability was not diagnosed for 
many years after ACDUTRA is a factor that weighs against a 
finding of service connection for an acquired psychiatric 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Significantly, the record also includes no 
competent medical opinion establishing a medical relationship 
between any acquired psychiatric disability that has been 
diagnosed post-service, and the appellant's ACDUTRA, and 
neither she nor her representative has identified or even 
alluded to the existence of any such opinion.  In short, 
competent medical evidence simply does not support the claim.

In addition to the medical evidence, the Board has considered 
the assertions that the appellant and her representative have 
advanced in connection with the appeal.   However, as 
indicated above, the current appeal turns on the questions of 
medical diagnosis and causation, matters within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and her 
representative are laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions as to 
the either the nature or etiology of the appellant's current 
psychiatric disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for acquired psychiatric disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


